DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  line 1- ‘the movement of the surgical robotic tool’ should be amended to - - the movement of the end effector - - although it is clear that the end effector is part of the surgical robotic tool, amending the claim would provide proper antecedent basis since claim 1 recites ‘a movement of the end effector’ in line 4.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  line 1- ‘the movement of the surgical robotic tool’ should be amended to - - the movement of the end effector - - although it is clear that the end effector is part of the surgical robotic tool, amending the claim would provide proper antecedent basis since claim 1 recites ‘a movement of the end effector’ in line 4.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  line 1- ‘the movement of the surgical robotic tool’ should be amended to - - the movement of the end effector - - although it is clear that the end effector is part of the surgical robotic tool, amending the claim would provide proper antecedent basis since claim 10 recites ‘a movement of the end effector’ in lines 3- 4.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  line 1- ‘the movement of the surgical robotic tool’ should be amended to - - the movement of the end effector - - although it is clear that the end effector is part of the surgical robotic tool, amending the claim would provide proper antecedent basis since claim 10 recites ‘a movement of the end effector’ in lines 3- 4.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites, “The surgical robotic system of claim 11” in line 1.  However, claim 11 recites, “The method of claim 10” in line 1.  It is unclear whether applicant intended to depend claim 12 off claim 11, which is a method claim or whether applicant intended to depend claim 12 off claim 1, which is a system claim.  For the purposes of examination, claim 12 is interpreted as - - The method of claim 11- -.
Claim 16 recite, “The surgical robotic system of claim 15” in line 1.  However, claim 15 recites, “The method of claim 10” in line 1.  It is unclear whether applicant intended to depend claim 16 off claim 15, which is a method claim or whether applicant intended to depend claim 16 off claim 1, which is a system claim.  For the purposes of examination, claim 116 is interpreted as - - The method of claim 15- -.
Claims 12, 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 recites, “The surgical robotic system of claim 11” in line 1.  However, claim 11 recites, “The method of claim 10” in line 1.  
Claim 16 recite, “The surgical robotic system of claim 15” in line 1.  However, claim 15 recites, “The method of claim 10” in line 1.  
Since claims 11 and 15 recite “The method of claim 10,” claims 12 and 16 fail to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 2, 5- 11 and 14- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perdue et al. (US Pub. No. 2019/0274769 A1) in view of Rabindran et al. (US Pub. No. 2021/0052340 A1).  Perdue is cited in the IDS filed 3/13/20 and 3/01/21.
Regarding claim 1, Perdue discloses a surgical robotic system (100) (Fig. 1) comprising:
a surgical robotic tool (230) (Fig. 2) comprising a plurality of cables (C1- C4) (Fig. 4), each cable (C1- C4) coupled to i) a respective actuator (M1- M4) (Fig. 3) at a proximal end (Ps. [0040],  [0042] - - each cable (C1- C4) is coupled to a respective actuator (M1- M4) via lead screws, actuators and drivers (D1- D4) (Figs. 4- 5), and ii) an end effector of the tool (238) (Fig. 4) at a distal end, such that the respective actuator (M1- M4) effects a movement of the end effector (238) (Ps. [0038], [0041] - - cables are directly or indirectly actuated by the one or more motors M1- M7 to control the operation of features associated with end effector (238)); and
one or more processors (402) (Fig. 11) (P. [0062]) configured to
compare, for each cable of the plurality of cables (C1- C4), 
b) a rate of change of the sensed tension of the cable against a second threshold (See Fig. 6) (Ps. [0007], [0046], [0049] - - the derivative of the force applied to the cable C1 compared to a fixed value threshold to positively identify an impending break), and 
c) a rate of change of a cable extension error against a third threshold, wherein the cable extension error is a difference between a modeled cable extension (preceding derivative values) and a measured cable extension (See Fig. 7 at CF3 showing rate of change of position being different than modeled or preceding derivative values) (Ps. [0007], [0047], [0049] - - the derivative of the measured cable position provides the cable velocity, which is compared to a fixed value threshold to positively identify an impending break), and 
disable at least the respective actuator (M1- M4) when all of the first threshold, the second threshold and the third threshold are exceeded for the cable (C1- C4) (See Fig. 8) (Ps. [0050]- [0051], [0057] - - When the system 100 detects an imminent cable failure, the system 100 is configured to take a variety of actions in response, either alone or in conjunction with each other as illustrated in FIG. 8. …For example, the system 100 can terminate any energy, for example any monopolar/bipolar RF energy being administered to tissue).
Perdue does not explicitly disclose one or more processors configured to
(claim 1) compare a) a tension error against a first threshold, wherein the tension error is a difference between a pre-tension and a sensed tension of the cable as claimed;
However, Rabindran teaches a system for control of end effectors (2110) (Fig. 21) in the same field of endeavor (Title, Abstract) including processor (2020) (Fig. 20) (Ps. [0140], [0171]) wherein the processor (2020) is configured to 
(claim 1) compare a) a tension error against a first threshold, wherein the tension error is a difference between a pre-tension and a sensed tension of the cable as claimed (See Figs. 24, 25) (Ps. [0169], [0174], [0214] - - termination and/or retry occurs when pre-tension force threshold (process 2560 shown in Fig. 25) is not reached within a configurable time limit).
It would have been obvious to one having ordinary skill in the art before the effective filing date of applicant’s invention to modify the cables associated with Perdue to include a pre-loading such that the one or more processors associated with Perdue are configured to compare a difference between a pre-tension and a sensed tension of the cable because reaching a pre-tension threshold level would indicate that any slack and/or give in the transmission mechanisms has been taken up (Rabindran - - Ps. [0088], [0156]).  The motivation for the modification would have been to provide a configural actuation threshold to prevent excessive force on the cables, thereby improving the desired lifetime and/or number of procedures to be performed using the cables (Rabindran - - P. [0162]).
Regarding claim 2, Perdue in view of Rabindran encompasses or makes obvious wherein the measured cable extension is determined based on a sensed cable position, the sensed tension of the cable, and a cable stiffness.  Since Perdue senses cable position (Perdue - -Fig. 7), tension of the cable (Perdue - - Fig. 6) and since Rabindran teaches that pre-tensioning is advantageous because it reduces the potential for cable stretch or cable stiffness (Rabindran- - P. [0088]) and since Rabindran senses pre-tension in the cables (Fig. 24), it would have been in the purview of one having ordinary skill in the art to determine the measured cable extension based on the sensed cable position, the sensed tension of the cable, and a cable stiffness.
Regarding claim 5, Perdue in view of Rabindran discloses the system of claim 1, but Perdue does not disclose
(claim 5) pre-tension load of 10 N as claimed.
However, Rabindran teaches a system for control of end effectors (2110) (Fig. 21) in the same field of endeavor (Title, Abstract) including cables (340, 360) (Fig. 8) and a tool assembly (300) (Fig. 8)
(claim 5) wherein each of the plurality of cables are loaded with the pre-tension of between 4 N and 30 N (Ps. [0088], [0162] - - since having a relatively low tension in the cables (340, 360) while the tool assembly (300) is not in use can be advantageous (e.g., to reduce the potential for cable stretch)…pre-load tensioning members (e.g., springs, not shown) may be included in the tool assembly (300) to maintain a minimal tension in the cables (340, 360) while the tool assembly (300) is separated from an instrument drive system. Such minimal pre-tensioning may help ensure that the cables (340, 360) remain oriented within the tool assembly (300) as desired; the pre-tension force may be set to a value between 4 Newtons and 30 Newtons).
The disclosed pre-tension force range of between 4 N and 30 N encompasses and makes obvious the claimed pre-tension of 10 N.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the cables associated with Perdue to include a pre-load tension of 4N to 30 N because it would provide a minimal tension in the cables while the tool assembly is separated from the instrument drive system (Rabindran - - Ps. [0088], [0162]).  The motivation for the modification would have been to ensure that the cables remain orientated within the tool assembly as desired (Rabindran - - P. [0088]).
Regarding claim 6, Perdue in view of Rabindran discloses the system of claim 1, Perdue further disclosing wherein the surgical robotic tool (230) includes at least one of: a grasper or a cutter (P. [0039] - - The end effector 238 can include any of a variety of surgical tools, such as …forceps, …a cutting tool, a pair of jaws).
Regarding claim 7, Perdue in view of Rabindran discloses the system of claim 6, Perdue further disclosing wherein the movement of the surgical robotic tool (230) is a jaw movement of the grasper or the cutter of the surgical robotic tool (230) (Ps. [0038], [0039] - - The driving members in the housing 235 control the operation of various features associated with the end effector 238 (e.g., clamping, firing, rotation, articulation, etc.)).
Regarding claim 8, Perdue in view of Rabindran discloses the system of claim 1, but Perdue does not explicitly disclose
(claim 8) wherein the movement of the surgical robotic tool is a pitch or a yaw movement at a wrist of the surgical robotic tool.
However, Rabindran teaches
(claim 8) wherein the movement of the surgical robotic tool is a pitch or a yaw movement at a wrist of the surgical robotic tool (Ps. [0050], [0077], [0080], [0081] - - the term “orientation” refers to the rotational placement of an element or a portion of an element (three degrees of rotational freedom—e.g., roll, pitch, and yaw).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the movement of surgical robotic tool associated with Perdue in order to include pitch and yaw movements because it would allow for an operator to control the degree of freedoms in the motion of the surgical robotic tool (Rabindran - - P. [0077]).
Regarding claim 9, Perdue in view of Rabindran discloses the system of claim 1, Perdue further disclosing wherein the plurality of cables (C1- C4) includes four or more cables (See Fig. 4) (P. [0040] - - four cables C1, C2, C3, and C4 are shown).
Regarding claim 10 and claim 19, Perdue discloses a method performed for detecting failure with a surgical robotic tool (230) (Fig. 2) having a plurality of cables (C1- C4) (Fig. 4), each cable (C1- C4) coupled to i) a respective actuator (M1- M4) (Fig. 3) at a proximal end (Ps. [0040],  [0042] - - each cable (C1- C4) is coupled to a respective actuator (M1- M4) via lead screws, actuators and drivers (D1- D4) (Figs. 4- 5), and ii) an end effector of the surgical robotic tool (238) (Fig. 4) at a distal end, such that the respective actuator (M1- M4) effects a movement of the end effector (238) (Ps. [0038], [0041] - - cables are directly or indirectly actuated by the one or more motors M1- M7 to control the operation of features associated with end effector (238)), the method comprising:
comparing, for each cable of the plurality of cables (C1- C4),
b) a rate of change of the sensed tension of the cable against a second threshold (See Fig. 6) (Ps. [0007], [0046], [0049] - - the derivative of the force applied to the cable C1 compared to a fixed value threshold to positively identify an impending break), and 
c) a rate of change of a cable extension error against a third threshold, wherein the cable extension error is a difference between a modeled cable extension (preceding derivative values) and a measured cable extension (See Fig. 7 at CF3 showing rate of change of position being different than modeled or preceding derivative values) (Ps. [0007], [0047], [0049] - - the derivative of the measured cable position provides the cable velocity, which is compared to a fixed value threshold to positively identify an impending break), and 
disabling at least the respective actuator (M1- M4) when all of the thresholds, including the first threshold, the second threshold and the third threshold are exceeded for the cable (C1- C4) over a consecutive number of samples (See Figs. 6- 7 showing peaks and valleys representing a consecutive number of samples) (Ps. [0050]- [0051], [0057] - - When the system 100 detects an imminent cable failure, the system 100 is configured to take a variety of actions in response, either alone or in conjunction with each other as illustrated in FIG. 8. …For example, the system 100 can terminate any energy, for example any monopolar/bipolar RF energy being administered to tissue).
Perdue does not explicitly disclose the step of
(claim 10) comparing a) a tension error against a first threshold, wherein the tension error is a difference between a pre-tension and a sensed tension of the cable as claimed;
(claim 19) wherein the method is performed prior to a surgical operation.
However, Rabindran teaches a method for control of end effectors (2110) (Fig. 21) in the same field of endeavor (Title, Abstract) including
(claim 10) comparing a) a tension error against a first threshold, wherein the tension error is a difference between a pre-tension and a sensed tension of the cable as claimed (See Figs. 24, 25) (Ps. [0169], [0174], [0214] - - termination and/or retry occurs when pre-tension force threshold (process 2560 shown in Fig. 25) is not reached within a configurable time limit);
(claim 19) wherein the method is performed prior to a surgical operation (Ps. [0146], [0186]) (See Figs. 21, 28- 29)
It would have been obvious to one having ordinary skill in the art before the effective filing date of applicant’s invention to modify the cables associated with Perdue to include a pre-loading such that the method associated with Perdue includes comparing a difference between a pre-tension and a sensed tension of the cable prior to a surgical operation because reaching a pre-tension threshold level would indicate that any slack and/or give in the transmission mechanisms has been taken up (Rabindran - - Ps. [0088], [0156]).  The motivation for the modification would have been to provide a configural actuation threshold to prevent excessive force on the cables, thereby improving the desired lifetime and/or number of procedures to be performed using the cables (Rabindran - - P. [0162]).
Regarding claim 11, Perdue in view of Rabindran encompasses or makes obvious wherein the measured cable extension is determined based on a sensed cable position, the sensed tension of the cable, and a cable stiffness.  Since Perdue senses cable position (Perdue - -Fig. 7), tension of the cable (Perdue - - Fig. 6) and since Rabindran teaches that pre-tensioning is advantageous because it reduces the potential for cable stretch or cable stiffness (Rabindran- - P. [0088]) and since Rabindran senses pre-tension in the cables (Fig. 24), it would have been in the purview of one having ordinary skill in the art to determine the measured cable extension based on the sensed cable position, the sensed tension of the cable, and a cable stiffness.
Regarding claim 14, Perdue in view of Rabindran discloses the method of claim 10, but Perdue does not disclose
(claim 14) pre-tension load of 10 N and a pre-tension first threshold as claimed.
However, Rabindran teaches a method for control of end effectors (2110) (Fig. 21) in the same field of endeavor (Title, Abstract) including cables (340, 360) (Fig. 8) and a tool assembly (300) (Fig. 8)
(claim 14) wherein each of the plurality of cables are loaded with the pre-tension of between 4 N and 30 N (Ps. [0088], [0162] - - since having a relatively low tension in the cables (340, 360) while the tool assembly (300) is not in use can be advantageous (e.g., to reduce the potential for cable stretch)…pre-load tensioning members (e.g., springs, not shown) may be included in the tool assembly (300) to maintain a minimal tension in the cables (340, 360) while the tool assembly (300) is separated from an instrument drive system. Such minimal pre-tensioning may help ensure that the cables (340, 360) remain oriented within the tool assembly (300) as desired; the pre-tension force may be set to a value between 4 Newtons and 30 Newtons).
The disclosed pre-tension force range of between 4 N and 30 N encompasses and makes obvious the claimed pre-tension of 10 N.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the cables associated with Perdue to include a pre-load tension of 4N to 30 N because it would provide a minimal tension in the cables while the tool assembly is separated from the instrument drive system (Rabindran - - Ps. [0088], [0162]).  The motivation for the modification would have been to ensure that the cables remain orientated within the tool assembly as desired (Rabindran - - P. [0088]).
Perdue in view of Rabindran discloses the claimed invention except for a first threshold of 8N.  Rabindran sets forth that pre-tension threshold is a result effective variable, wherein each configurable pre-tension force threshold may be obtained by actuating each of the first and second actuators subject to a corresponding force, torque, and/or current limit, implemented by limiting drive current in each actuator to a corresponding current limit to prevent driving with excessive force and/or torque (Rabindran - - Ps. [0156], [0162], [0169]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure a pre-tension threshold of 8N for the purpose of preventing driving with excessive force and/or torque, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 15, Perdue in view of Rabindran discloses the method of claim 10, Perdue further disclosing wherein the surgical robotic tool (230) includes at least one of: a grasper or a cutter (P. [0039] - - The end effector 238 can include any of a variety of surgical tools, such as …forceps, …a cutting tool, a pair of jaws).
Regarding claim 16 in view of the rejection under 35 U.S.C. 112(b) above, Perdue in view of Rabindran discloses the method of claim 15, Perdue further disclosing wherein the movement of the surgical robotic tool (230) is a jaw movement of the grasper or the cutter of the surgical robotic tool (230) (Ps. [0038], [0039] - - The driving members in the housing 235 control the operation of various features associated with the end effector 238 (e.g., clamping, firing, rotation, articulation, etc.)).
Regarding claim 17, Perdue in view of Rabindran discloses the method of claim 10, but Perdue does not explicitly disclose
(claim 17) wherein the movement of the surgical robotic tool is a pitch or a yaw movement at a wrist of the surgical robotic tool.
However, Rabindran teaches
(claim 17) wherein the movement of the surgical robotic tool is a pitch or a yaw movement at a wrist of the surgical robotic tool (Ps. [0050], [0077], [0080], [0081] - - the term “orientation” refers to the rotational placement of an element or a portion of an element (three degrees of rotational freedom—e.g., roll, pitch, and yaw).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the movement of surgical robotic tool associated with Perdue in order to include pitch and yaw movements because it would allow for an operator to control the degree of freedoms in the motion of the surgical robotic tool (Rabindran - - P. [0077]).
Regarding claim 18, Perdue in view of Rabindran discloses the method of claim 10, Perdue further disclosing wherein the plurality of cables (C1- C4) includes four or more cables (See Fig. 4) (P. [0040] - - four cables C1, C2, C3, and C4 are shown).
Regarding claim 20, Perdue in view of Rabindran discloses the method of claim 10, Perdue further disclosing wherein the method is performed continuously during a surgical operation (See Figs. 8- 9) (Ps. [0050]- [0051] - - user conducts a procedure on patient using the system 100 while system 100 determines in real time values of force and position of the cable C1 engaged with the motor M1 …The system 100 then detects when a current value of the derivative of force or position exceeds a predetermined threshold value, and take a variety of actions based on the exact configuration of the system 100 (as outlined above)).

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perdue et al. (US Pub. No. 2019/0274769 A1) in view of Rabindran et al. (US Pub. No. 2021/0052340 A1) as applied to claim 2 and 10 above, and further in view of Stahler et al. (US Pub. No. 2012/0071895 A1).
Regarding claim 3, Perdue in view of Rabindran encompasses or makes obvious the system of claim 2, Perdue in view of Rabindran does not explicitly disclose
(claim 3) wherein the modeled cable extension is determined based at least on a command to the respective actuator and a kinematics translation that converts the command to the modeled cable extension. 
However, Stahler teaches a surgical robotic system having a control system that commands a desired surgical tool position (P. [0314] - - catheter (30) or shapeable instruments comprising a plurality of cables (51) as shown in Fig. 8A) in the same field of endeavor (P. [0333])
(claim 3) wherein the modeled cable  extension is determined based at least on a command to the respective actuator and a kinematics translation that converts the command to the modeled cable extension (Fig. 24) (P. [0348] - -  desired position data in XYZ terms is passed to the inverse kinematics block 174 for conversion to pitch, yaw, and extension (or "insertion") terms in accordance with the predicted mechanics of materials relationships inherent in the mechanical design of the instrument. The pitch, yaw, and extension commands are passed from the inverse kinematics 174 to a position control block 172 along with measured localization data).
As a control system for directing a robotic surgical tool to desired position is well known in the art, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more processors associated with Perdue in view of Rabindran to be configured to determine the modeled cable extension based at least on  a command to the respective actuator and a kinematics translation that converts the command to the modeled cable extension as taught by Stahler since the modification would have yielded predictable results, namely, passing desired position data in XYZ terms for conversion into pitch, yaw, and extension (or "insertion") terms in accordance with the predicted mechanics of materials relationships inherent in the mechanical design of the instrument (Stahler - - P. [0348]).  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Regarding claim 12 in view of the rejection under 35 U.S.C. 112(b) above, Perdue in view of Rabindran encompasses or makes obvious the method of claim 11, Perdue in view of Rabindran does not explicitly disclose
(claim 12) wherein the modeled cable extension is determined based at least on an angular position of a motor of the respective actuator and a kinematics translation that converts the angular position to the modeled cable extension.
However, Stahler teaches a surgical robotic system having a control system that commands a desired surgical tool position (P. [0314] - - catheter (30) or shapeable instruments comprising a plurality of cables (51) as shown in Fig. 8A) and an angular position of the motor represented by roll or tilt (P. [0432]) in the same field of endeavor (P. [0333])
(claim 12) wherein the modeled cable extension is determined based at least on an angular position of a motor of the respective actuator and a kinematics translation that converts the angular position to the modeled cable extension (Fig. 24) (P. [0348] - -  desired position data in XYZ terms is passed to the inverse kinematics block 174 for conversion to pitch, yaw, and extension (or "insertion") terms in accordance with the predicted mechanics of materials relationships inherent in the mechanical design of the instrument. The pitch, yaw, and extension commands are passed from the inverse kinematics 174 to a position control block 172 along with measured localization data… Desired pitch, yaw, and extension commands, limited by the workspace limitation block, are then passed to a catheter roll correction block 178).
As a control system for directing a robotic surgical tool to desired position is well known in the art, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more processors associated with Perdue in view of Rabindran to be configured to determine the modeled cable extension based at least on an angular position of a motor of the respective actuator and a kinematics translation that converts the angular position to the modeled cable extension as taught by Stahler since the modification would have yielded predictable results, namely, passing desired position data in XYZ terms for conversion into pitch, yaw, and extension (or "insertion") terms in accordance with the predicted mechanics of materials relationships inherent in the mechanical design of the instrument (Stahler - - P. [0348]).  KSR, 550 U.S. at, 82 USPQ2d at 1396.

Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perdue et al. (US Pub. No. 2019/0274769 A1) in view of Rabindran et al. (US Pub. No. 2021/0052340 A1) as applied to claim 1 and claim 10 above, and further in view of Zubiate et al. (US Pub. No. 2017/0100197A1).
Regarding claim 4 and claim 13, Perdue in view of Rabindran discloses the system of claim 1 and the method of claim 10, but Perdue in view of Rabindran does not disclose
(claim 4 and claim 13) wherein the one or more processors is further configured to compare the cable extension error against a fourth threshold as claimed.
However, Zubiate teaches a surgical robotic tool comprising a plurality of cables and a method of calibrating a control system having load cells measuring cable tensions in cables controlling steering and locking (P. [0203])
(claim 4 and claim 13) wherein the one or more processors is further configured to compare, for each cable, the cable extension error against a first and second threshold (Steps 2502, 2503) (Fig. 25) (Ps. [0206], [0419]- - a method of calibrating a control system of an articulating probe system having load cells measuring cable tension in cables controlling steering and locking of first and second link systems of the probe system, comprises: monitor a position of a feeder of the probe system; first determine whether a change in position of the feeder system exceeds a first threshold; in event the change in position exceeds the first threshold, second determine whether a change in position of the feeder system is less than a second threshold; in event the change in position is less than the second threshold, perform an adjustment of compensation values of the system; and in event the change in position is greater than the second threshold, initiate a re-calibration of the probe system).
It is noted that Perdue in view of Rabindran and Zubiate encompasses or makes obvious the limitations of the claim because the combination of Rabindran’s pre-tensioning first threshold, Perdue’s rate of change of sensed tension’s second threshold, Perdue’s rate of change of a cable extension error’s third threshold, and Zubiate’s cable extension error’s first and second thresholds add up to at least four thresholds wherein Zubiate’s first threshold is considered analogous to the third threshold taught by Perdue.  As such, it would have been within the purview of a person having ordinary skill in the art to modify the one or more processors associated with Perdue in view of Rabindran such that the one or more processors is further configured to compare, for each cable, the cable extension error against a fourth threshold, and disable the at least respective actuator only when all of the first threshold, the second threshold, the third threshold, and the fourth threshold are exceeded.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the one or more processors associated with Perdue in view of Rabindran such that they are configured to compare, for each cable, the cable extension error against a fourth threshold, and disable the at least respective actuator only when all of the first threshold, the second threshold, the third threshold, and the fourth threshold are exceeded as taught or suggested by Zubiate because it would allow for re-calibration to account for variation in forces applied to the cables and/or load cell 221, as a result of the change in position of feeder assembly 102 (Zubiate - - P. [0311]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/Examiner, Art Unit 3771